DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
A system and method for removing wire-form objects comprising
 arranging a plurality of filters in a vibrating sieve machine such that the filters are adjacent to each other so as to partially overlap with each other in a feed direction of a raw material, each of the filters comprising a plurality of rods extending at distances in the feed direction and a beam portion for supporting the plurality of rods at one ends of the plurality of rods, the other ends of the plurality of rods being free ends and feeding a raw material containing at least wire-form objects and plate-form objects between the filters and the sheet-shaped material, and
vibrating the filters to sieve out the wire-form objects toward an under-sieve side of the vibrating sieve machine (claims 1, 8)
is known in the separating arts (see e.g., US 7,383,957 fig. 1 showing plurality of rod filters and JP 10-314675 teaching separating of substrate scrap including wire form objects with vibrating rod filters-- as previously applied).
The additional features, however, of
  “placing a sheet-shaped pressing member comprising a sheet-shaped material, which presses the raw material placed on the filters, the sheet-shaped material having a fixed end that is fixed to the vibrating sieve machine on the feed side of the raw material and the sheet-shaped material having a free end that is not fixed to the vibrating sieve machine on the discharge side of the raw material, the sheet-shaped material configured to directly contact and press upon the wire-form objects” (claim 1, see also claim 8)
renders the invention novel and non-obvious over the prior art.  The relevant prior art teaches a pressing member comprising a sheet-shaped material fixed on a feed of an endless sieve belt (see US 2529620; fig. 2 and 4), but said sheet-shaped material is also fixed at a discharge end and requires additional plates located above said endless sieve belt to perform the actual pressing function.  Thus, the fixing of one end of a sheet-shaped material at the feed side while having a free end not fixed on a discharge side of each of the plurality of rod filters would involve a fundamental reworking of the prior art that is not regarded as obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 24, 2022